Filed 5/6/22
                        CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                  DIVISION FIVE


 ANNETTE BULLOCK et al.,
           Plaintiffs and Appellants,         A161029
 v.
 CITY OF ANTIOCH,                             (Contra Costa County
           Defendant and Respondent.          Super. Ct. No. MSC19-01331)


       Plaintiffs, retired employees of the City of Antioch (City), appeal from
an order sustaining the City’s demurrer to plaintiffs’ second amended
complaint without leave to amend.1 We review the decision de novo and find
the trial court erred in sustaining the demurrer based upon collateral
estoppel, also known as issue preclusion.2 We reverse and remand.


       1 The general rule is that an order sustaining a demurrer without leave
to amend is not appealable, but a party may appeal from the entry of
dismissal after such order. (Melton v. Boustred (2010) 183 Cal.App.4th 521,
527–528, fn. 1.) Here, no judgment of dismissal is in the record. However,
“ ‘when the trial court has sustained a demurrer [without leave to amend] to
all of the complaint’s causes of action, appellate courts may deem the order to
incorporate a judgment of dismissal, since all that is left to make the order
appealable is the formality of the entry of a dismissal order or judgment.’
[Citation.]” (Ibid.) That is the case here, and we deem the order on the
demurrer to incorporate a judgment of dismissal and will review the order.
(Ibid.)
       The term “collateral estoppel” has been used to refer to “issue
       2

preclusion.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 823–825.)
However, the Supreme Court in DKN Holdings indicated it would use the

                                        1
             FACTUAL AND PROCEDURAL BACKGROUND
I.    Second Amended Complaint
      Seventeen plaintiffs filed a second amended complaint (SAC) alleging
they are retired employees of the City who receive retiree health benefits
through CalPERS under the City’s Medical After Retirement (MAR) plan.
The plaintiffs retired at various times from 2002 to 2017. The SAC alleges
each plaintiff’s date of retirement, job title, and unit or bargaining unit. Five
of the 17 plaintiffs had been members of Operating Engineers Local 3
(Local 3) prior to their retirement.
      The memorandums of understanding (MOU) and other benefits
documents applicable to each of the units or bargaining units state: “ ‘The
City shall pay the PERS required Minimum Employer Contribution (“MEC”)
per month on behalf of each active and retired employee who participates in
the City’s health insurance plans.’ ” The City pays the MEC to CalPERS and
then deducts the MEC amount from the retiree’s premium reimbursement
owed under the MAR plan. Plaintiffs allege the City’s practice amounts to
improper use of the plaintiffs’ MAR benefits to pay the CalPERS required
MEC, results in an improper reduction of plaintiffs’ benefits, and violates
Government Code section 228923 and the applicable MOU’s and/or other plan
documents.




term “issue preclusion” rather than “collateral estoppel.” (Ibid.) We will do
the same, except where the lower court or case law uses the term collateral
estoppel.
      3 All statutory references are to the Government Code unless otherwise
stated. Section 22892, which is part of the Public Employees’ Medical and
Hospital Care Act, sets the minimum employer contribution amount and
states, in part: “The employer contribution shall be an equal amount for both
employees and annuitants . . . .” (§ 22892, subd. (b)(1).)


                                        2
      Plaintiffs allege ongoing and continuing violations of the operative
documents and section 22892. The SAC attaches the plaintiffs’ December 19,
2018 claim letters submitted to the City and the City’s January 29, 2019
notices of untimely claim. Plaintiffs allege they consider the City’s notices to
be a rejection of their claims, which continue to occur on a monthly basis.
      Plaintiffs allege claims for declaratory relief, restitution/unjust
enrichment, and negligence and breach of fiduciary duty. They assert that
contrary to the “express language of the operative and controlling City
documents,” the City misappropriates a portion of the plaintiffs’ MAR benefit
by deducting the MEC from the MAR reimbursement.
II.   City’s Demurrer
      The City demurred to the SAC, arguing that the plaintiffs failed to
state facts sufficient to constitute a cause of action because (1) the complaint
is barred by issue preclusion based on a prior 2017 administrative proceeding
between the City and Local 3, (2) the plaintiffs failed to allege exhaustion of
their administrative remedies, and (3) the plaintiffs failed to comply with the
claim presentation requirements under section 900 et seq.4 The City’s issue
preclusion argument was based on a union grievance proceeding filed by
Local 3 in 2017, of which the City requested that the trial court take judicial
notice.5



      4The City previously demurred to the first amended complaint on the
same grounds, and the trial court sustained the demurrer with leave to
amend.
      5 The City also requested that the trial court take judicial notice of five
MOU’s covering the City’s non-public safety employees, which refer to the
applicable MAR plan explaining health benefits eligibility rules and coverage
and which cap the total contribution the City pays toward health benefits for
retirees.


                                        3
      A.    2017 Local 3 Grievance
      In 2017, Local 3 filed a grievance asserting that the City was violating
section 12.1(B) of the MOU, which states: “ ‘The City shall pay the PERS
required Minimum Employer Contribution (MEC) per month on behalf of
each active and retired employee who participates in the City’s health
insurance plans.’ ” Local 3 alleged it had recently learned that the City was
paying the MEC “but also deducting it out of the retirees [sic] check only.”
The city manager denied the grievance, explaining that the MAR plan capped
the total contributions paid by the City toward retiree health benefits and the
City correctly paid the MEC directly to CalPERS and the City correctly paid
the difference between the MAR cap and the MEC directly to the retirees.
      Local 3 appealed the denial of the grievance to the City’s Board of
Administrative Appeals (Board), which conducted a hearing on the issue.
The Board found that “the City is properly paying its Minimum Employer
Contribution (MEC) under the Medical-After-Retirement cap for retirees and
that the reasons given by Appellant [Local 3] to allocate the full cap amount
to a retiree, plus have the City pay the MEC to CalPERS, is not what is
reflected in the signed MOUs and MARs going back to 1993.” The Board’s
decision was referred to the city council for consideration and a final
determination, and on November 14, 2017, the city council upheld the Board’s
determination. Local 3 did not seek judicial review of the final decision.
      B.    City’s Argument in Support of Demurrer
      The City’s demurrer argued that issue preclusion bars the current
plaintiffs’ claims because the identical issue was raised by Local 3 in the 2017
grievance proceeding, the issue was actually litigated with a final judgment
on the merits, and the current plaintiffs are in privity with Local 3. It also
argued, alternatively, that the plaintiffs failed to exhaust the mandatory



                                        4
grievance procedures in the MOU’s and that plaintiffs failed to comply with
the claims presentation requirements of section 945.4.
       The plaintiffs’ opposition argued that issue preclusion does not apply
because the issues were not identical. The 2017 grievance proceeding did not
consider the City’s ongoing violation of section 22892. Plaintiffs also argued
they were not parties to the 2017 grievance or in privity with Local 3.
Although the plaintiffs acknowledged the Board hearing involved witness
testimony under oath, admission of exhibits, and opening and closing
argument, they argued that the City had a strong financial interest to rule
against Local 3 and that the 2017 proceeding lacked impartiality of an
independent tribunal.
III.   Order Sustaining Demurrer
       After a hearing on the City’s demurrer, the trial court adopted its
tentative ruling sustaining the demurrer without leave to amend based upon
issue preclusion. The trial court found the issue alleged in the SAC to be
identical to the issue decided in Local 3’s 2017 grievance proceeding and
rejected the plaintiffs’ argument that the grievance proceeding did not
address the issue of whether the City was violating section 22892. The trial
court’s ruling states: “The Court sees little difference between the issues.
The gravamen of Local 3’s dispute was the MEC was not being deducted from
active members as it was being deducted from the retiree’s [sic] checks.
Government Code section 22892 provides that the employer’s monthly
contribution (MEC) shall be the same for both employees and annuitants and
this section sets the minimum amount the employer pays. Clearly,
Government Code § 22892 was at issue in the Local 3 grievance.” The ruling
further found that Local 3’s MOU and the MOU’s at issue in the SAC contain
similar language based on the requirement set forth in section 22892, and



                                        5
concluded: “Given the statutory bases for the MOUs, the Court sees little
daylight between the issues raised in Local 3’s grievance and the
predominate issue in [the] SAC.”
      Regarding the privity requirement, the trial court’s ruling states:
“[T]he emphasis is not on a concept of identity of parties, but on the practical
situation. The question is whether the non-party is sufficiently close to the
original case to afford application of the principle of preclusion.” [Citation.]’
(4 Cal.App.3d at p. 937.) (Old Republic Ins. Co. v. Superior Court (1998) 66
Cal.App.4th 128, 152.) ‘ “Due process requires that the nonparty have had an
identity or community of interest with, and adequate representation by, the
. . . party in the first action. [Citations.] The circumstances must also have
been such that the nonparty should reasonably have expected to be bound by
the prior adjudication . . .” [Citations.]’ (Citizens for Open Access etc.
Tide, Inc. v. Seadrift Assn. (1998) 60 Cal.App.4th 1053, 1070.) [¶] Collateral
estoppel may be if due process requirements are satisfied. Here, the Court
addressed the threshold requirements of identical issue and privity, finding
their existence. As to the remaining requirements, the allegations in the
SAC raised no real concerns as to whether the issues were actually litigated
and whether the decision was final on the merits. ‘Unless the administrative
decision is challenged, it binds the parties on the issues litigated and if those
issues are fatal to a civil suit, the plaintiff cannot state a viable cause of
action.’ (California Public Employees’ Retirement System v. Superior Court
(2008) 160 Cal.App.4th 174, 181).” (Sic.)
      The trial court declined to sustain the demurrer on the City’s
alternative grounds that plaintiffs failed to exhaust administrative remedies
stated in the MOU’s and failed to comply with the claims presentation
requirements of section 910 et seq.



                                         6
                                DISCUSSION
      We review the trial court’s ruling de novo and accept as true the
allegations of the SAC and facts that may be properly judicially noticed.
(Lynch v. San Francisco Housing Authority (1997) 55 Cal.App.4th 527, 531.)
I.    Issue Preclusion
      “Issue preclusion by collateral estoppel ‘prevents “relitigation of issues
argued and decided in prior proceedings.” [Citation.]’ [Citations.] The
doctrine ‘rests upon the ground that the party to be affected, or some other
with whom he is in privity, has litigated, or had an opportunity to litigate the
same matter in a former action in a court of competent jurisdiction, and
should not be permitted to litigate it again to the harassment and vexation of
his opponent. Public policy and the interest of litigants alike require that
there be an end to litigation.’ [Citations.]” (Rodgers v. Sargent Controls &
Aerospace (2006) 136 Cal.App.4th 82, 89–90 (Rodgers).)
      The threshold requirements for issue preclusion to apply are: (1) the
issue sought to be precluded from relitigation is identical to that decided in a
prior proceeding; (2) the issue was actually litigated in the prior proceeding;
(3) the issue was necessarily decided in the former proceeding; (4) the
decision in the former proceeding is final and on the merits; and (5) the party
against whom preclusion is sought is the same as, or in privity with, the
party to the former proceeding. (Lucido v. Superior Court (1990) 51 Cal.3d
335, 341.)
      Even when the threshold requirements are satisfied, courts may not
apply issue preclusion if considerations of policy or fairness outweigh the
doctrine’s purpose in a particular case. (Lucido v. Superior Court, supra, 51
Cal.3d at p. 343.) “ ‘In deciding whether the doctrine is applicable in a
particular situation a court must balance the need to limit litigation against



                                        7
the right of a fair adversary proceeding in which a party may fully present
his case.’ ” (People v. Vogel (2007) 148 Cal.App.4th 131, 136.)
      A.    Threshold Requirements
      We agree with the trial court’s determination that the first four
threshold requirements are met here. The plaintiffs, however, argue that
there is no identity of issues between the grievance proceeding and their
complaint. They claim the issue here is not based upon the language of the
MOU’s and instead is whether the City has violated section 22892, which sets
the MEC and provides that it shall be the same for both employees and
annuitants. (§ 22892, subd. (b).) However, they acknowledge that the SAC
references the MOU language regarding payment of the MEC. Further, it is
undisputed that the City pays the MEC directly to CalPERS, as required by
section 22892. The SAC specifically alleges that the City’s practice of
deducting the MEC from the retirees’ MAR reimbursement checks violates
the section of the relevant MOU’s or benefits plan documents, which state:
“ ‘The City shall pay the PERS required Minimum Employer Contribution
(MEC) per month on behalf of each active and retired employee who
participates in the City’s health insurance plans.’ ” They seek a declaration
of their rights under the referenced agreements and allege negligence and
breach of fiduciary duty based upon the City’s “contravention of the express
language of the operative and controlling City documents . . . .” As stated by
the trial court, section 22892 provides the statutory basis for the relevant
language in the MOU’s. The issue raised by plaintiffs, and previously by
Local 3 in the 2017 grievance proceeding, is whether the City must pay
retirees the full amount of their MAR benefit in addition to the MEC it pays




                                       8
directly to CalPERS. We agree with the trial court that the SAC raises the
same issue as the 2017 grievance proceeding.6
      Plaintiffs argue the issue was not actually litigated in a proceeding
with a judicial character because the City was the defendant and the
ultimate adjudicator and it acted in its self-interest. Issue preclusion may be
applied to an administrative proceeding if it has “judicial character.” (Pacific
Lumber Co. v. State Water Resources Control Bd. (2006) 37 Cal.4th 921, 944.)
Indicia of judicial character include “a hearing before an impartial decision
maker; testimony given under oath or affirmation; a party’s ability to
subpoena, call, examine, and cross-examine witnesses, to introduce
documentary evidence, and to make oral and written argument; the taking of
a record of the proceeding; and a written statement of reasons for the
decision.” (Ibid.)
      The record includes documentation of the 2017 grievance proceeding, of
which the City requested that the trial court take judicial notice, including
detailed minutes of the September 27, 2017 Board hearing.7 The minutes

      6 Plaintiffs also argue they should be granted leave to amend their
complaint to allege that the City’s deduction of the MEC from the plaintiffs’
MAR payments violates Labor Code section 221. Because we reverse on the
basis that issue preclusion does not apply on this record, we need not address
whether plaintiffs may be able to state a claim under Labor Code section 221
or if such a claim would meaningfully differ from the issue decided in the
grievance proceeding.
      7 The appellate record includes the records of the grievance proceeding
and the relevant MOU’s of which the City requested that the trial court take
judicial notice when it filed its demurrer to the SAC. The record does not
indicate that the plaintiffs objected to the City’s request for judicial notice
below or that they requested that the trial court take judicial notice of any
other documents. For the first time on appeal, the plaintiffs request that this
court take judicial notice of the Antioch City Council administrative record,
which includes the transcript of the Board hearing and the parties’
submissions to the Board. Absent exceptional circumstances, appellate

                                       9
reflect that both parties were represented by counsel, they presented opening
and closing arguments, and witnesses testified under oath and answered
questions from the board members. Plaintiffs argue that the grievance
proceeding lacked impartiality because the City was “both defendant and
adjudicator . . . .” However, the plaintiffs provide no evidence of actual bias.
Instead, they offer only conclusory statements that the city manager “had
ample personal reasons” to deny the grievance and that the Board and the
city council were improperly influenced by financial considerations. We find
the plaintiffs’ claim of bias to be speculative, and we reject the notion that the
Board and the City can never be impartial where a ruling against the City



courts generally do not take judicial notice of evidence not presented to the
trial court. (Vons Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th
434, 444, fn. 3.) Plaintiffs offer no explanation for their failure to request
judicial notice of these documents in the trial court. As discussed ante, the
appellate record includes detailed minutes of the Board hearing recorded by
the city clerk. We find these minutes provide a sufficient summary of the
Board hearing and that we are able to resolve the issues raised on appeal
based upon the documentation provided to the trial court. We decline to take
judicial notice of the additional Antioch City Council administrative record,
which plaintiffs could have presented, but did not present, to the trial court.
       The plaintiffs also request that we take judicial notice of a law journal
article and the legislative history of section 22892. Law review and journal
articles are not a proper subject of judicial notice. (County of Orange v. Smith
(2005) 132 Cal.App.4th 1434, 1450.) Legislative history may be judicially
noticed; however, we are not persuaded that the legislative history of section
22892 is necessary to our determination of the issues on appeal. Plaintiffs’
argument regarding the importance of the legislative history of section 22892
is unclear. They reference over 2500 pages of legislative history and assert,
“Nothing in . . . the available legislative history . . . suggests that the
payment of the MEC can be delegated or assigned to the plan participants
themselves . . . to be paid from their own private funds,” and state the
legislative history references employer contributions but contains “virtually
no references to CBAs or MOUs.” We deny the plaintiffs’ requests for judicial
notice in their entirety.


                                       10
may result in financial detriment to the City. (Basurto v. Imperial Irrigation
Dist. (2012) 211 Cal.App.4th 866, 885 [“statutory and case law long have
recognized the ability of an agency to internally adjudicate employment and
other matters, even where a result favorable to the other party may result in
a financial gain for that party and a loss for the agency”].)
      The plaintiffs argue that their claims for declaratory relief, breach of
fiduciary duty and restitution were not necessarily decided in the grievance
proceeding and that section 22892 was only “tangentially mentioned . . . .” As
discussed ante, we find that although the plaintiffs frame the issue as
involving statutory violations and breaches of fiduciary duties, the source of
plaintiffs’ rights to the MAR benefits are the MOU’s or other benefits
documents and that the grievance proceeding actually litigated and decided
the interpretation of those documents.
      Plaintiffs further argue the grievance proceeding decision was not final
as to them because they were not parties to the proceeding and therefore
lacked standing to pursue a writ of mandate. It is undisputed that only
Local 3 and the City were parties to the prior proceeding. However, this does
not mean that the prior proceeding did not result in a final decision after
neither party sought review by a writ of administrative mandate. (People v.
Quarterman (2012) 202 Cal.App.4th 1280, 1291 [decision is final for purposes
of collateral estoppel when it is “ ‘free from direct attack’ ”].)
      B.     Privity
      The more difficult question is whether plaintiffs were in privity with
Local 3.8 Privity refers to “ ‘ “ ‘a mutual or successive relationship to the


      8 Plaintiffs argue that Local 3 could not represent them as a matter of
law because labor unions do not have standing to represent retirees, and they
cite Chemical Workers v. Pittsburgh Glass (1971) 404 U.S. 157 in support of
this contention. Pittsburgh Glass held that retirees are not employees within

                                         11
same rights of property, or to such an identification in interest of one person
with another as to represent the same legal rights [citations] and, more
recently, to a relationship between the party to be estopped and the
unsuccessful party in the prior litigation which is “sufficiently close” so as to
justify application of the doctrine of collateral estoppel. [Citations.]’ ” ’ ”
(Mooney v. Caspari (2006) 138 Cal.App.4th 704, 718 (Mooney).) The privity
requirement is a requirement of due process of law. (Ibid.)
      “ ‘Privity is essentially a shorthand statement that collateral estoppel is
to be applied in a given case [assuming the other requirements are satisfied];
there is no universally applicable definition of privity.’ ” (Gikas v. Zolin
(1993) 6 Cal.4th 841, 849.) The determination of privity requires a close
examination of the circumstances of each case and depends upon the fairness
of binding plaintiffs with the result obtained in the prior grievance
proceeding in which they did not participate. (Mooney, supra, 138
Cal.App.4th at p. 719.) The issue is reviewed de novo because it “ ‘ “ ‘involves
the requisites and limits of due process . . . .’ ” ’ ” (Ibid.)
      Here, plaintiffs include 12 individuals who were not ever members of
Local 3 and five individuals who had been members of Local 3 prior to their




the meaning of the collective bargaining obligations of the National Labor
Relations Act; nor are they bargaining unit members, and therefore the
bargaining agent had no statutory duty to represent them in negotiations
with an employer. (Id. at pp. 173, 176, 181, fn. 20.) The City correctly states
in its respondent’s brief that Pittsburgh Glass stands for the position that
labor unions do not have a duty to represent retirees, but not that they are
prohibited from doing so. (Ibid.) In plaintiffs’ reply brief, they concede this
point. In any event, we do not understand the City to be arguing that the
plaintiffs were parties to the grievance but, rather, that Local 3 was in privity
with the plaintiffs.


                                          12
retirement.9 The City argues privity exists because Local 3 adequately
represented the plaintiffs’ interest and that the relationship between Local 3
and plaintiffs is “ ‘sufficiently close’ ” given that the MOU’s applicable to all
plaintiffs contain the same language. It cites Kelly v. Vons Companies, Inc.
(1998) 67 Cal.App.4th 1329 for the position that privity exists between a
labor union that pursues an issue through the grievance process and
individual employees who later seek relief on the same claim in a civil action.
We find Kelly to have limited application here because the primary issue
addressed in Kelly was whether issue preclusion could be applied to a labor
arbitration. (Id. at pp. 1335–1338.) The court specifically noted, “Appellants
do not allege in this appeal that they lacked privity with the union . . . .” (Id.
at p. 1338; see DCM Partners v. Smith (1991) 228 Cal.App.3d 729, 739 [“a
case does not stand for a proposition neither discussed nor analyzed”].) Nor
does Kelly address the due process requirements recognized by other courts.
(E.g., Rodgers, supra, 136 Cal.App.4th at p. 92.)
      We question whether the relationship between Local 3 and the
plaintiffs is sufficiently close to meet the privity requirement where none of
the plaintiffs were current members of Local 3 at the time of the 2017
grievance proceeding and 12 of them never had any relationship with Local 3.
We do not believe the similarity of the relevant language in the various
MOU’s, by itself, establishes a “sufficiently close” relationship to support a
privity finding. However, we do not need to resolve the privity issue because
we find that based on the current record at the pleading stage, the due
process requirements necessary to apply issue preclusion have not been met.
(Old Republic Ins. Co. v. Superior Court (1998) 66 Cal.App.4th 128, 154 [issue


      9The five plaintiffs who were former members of Local 3 all retired
before Local 3 initiated the 2017 grievance proceeding.


                                        13
preclusion may only be applied where due process requirements are
satisfied], disapproved on other grounds in Vandenberg v. Superior Court
(1999) 21 Cal.4th 815, 841, fn. 13.)
      C.    Due Process Requirements
      In examining whether issue preclusion applies in a particular case, the
court must analyze due process requirements. Due process requires an
identity of interest between the party to the prior proceeding and the party to
be estopped, and adequate representation by the party to the prior
proceeding, “ ‘ “as well as that the circumstances must have been such that
the party to be estopped should reasonably have expected to be bound by the
prior adjudication.” ’ ” (Rodgers, supra, 136 Cal.App.4th at p. 92.) “ ‘ “The
‘reasonable expectation’ requirement is satisfied if the party to be estopped
had a proprietary interest in and control of the prior action, or if the
unsuccessful party in the first action might fairly be treated as acting in a
representative capacity for the party to be estopped. [Citations.]
Furthermore, due process requires that the party to be estopped must have
had a fair opportunity to pursue his claim the first time.” ’ ” (Ibid.)
      The trial court’s ruling references these due process requirements but
does not separately analyze whether they were satisfied. Instead, the trial
court concluded the threshold requirements, including privity, were met and
therefore issue preclusion applied. We find the trial court’s ruling
erroneously sidestepped the important due process requirements.
      While the plaintiffs may have had a financial interest in the outcome of
the 2017 grievance proceeding,10 nothing in the record suggests that any of


      10 The City states that had Local 3 succeeded on its claim, the remedy
would have applied to plaintiffs and other retirees. However, it provides no
legal or factual support for this statement. The City does not cite to any
agreement between the City and the various unions and bargaining units

                                        14
the plaintiffs had control over Local 3’s grievance proceeding or even that
they had notice of the proceeding. The City asserts that Local 3 pursued its
claim “through all steps of the grievance process”; however, it did not seek
judicial review of the adverse finding and the record is silent as to the
reasoning behind Local 3’s decision. Similarly, the record is silent as to
whether plaintiffs had any ability to control or impact any aspect of the
grievance proceeding, including the decision not to seek writ relief.
      Arguably, Local 3 may have acted in a representative capacity for the
five plaintiffs who were former members of Local 3 prior to retirement, but
the City provides no authority for the notion that a union may act for retirees
of different unions. Thus, Local 3 may not “ ‘ “fairly be treated as acting in a
representative capacity” ’ ” as to the 12 plaintiffs who were never members of
Local 3. (Rodgers, supra, 136 Cal.App.4th at p. 92.)
      Further, the five plaintiffs who were former members of Local 3 all
retired before Local 3 filed its grievance in 2017. There is no evidence these
five plaintiffs had any notice of the grievance proceeding by virtue of their
former membership in Local 3, and therefore we find they did not have a fair
opportunity to pursue their claim in the prior proceeding. Nothing in the
record suggests any of the plaintiffs were aware of the 2017 grievance
proceeding but opted not to become involved at their peril. Under these


providing that an administrative ruling regarding one union will apply to all
other unions if the MOU’s contain the same language. At oral argument, the
City’s counsel stated, without any citation to the record, that it was the City’s
“practice” to apply a ruling in a grievance proceeding to all affected retirees.
It may be logical to assume that if there had been an administrative finding
that Local 3’s MOU required the City to pay the MEC amount in addition to
the MAR benefit, the City would have applied the administrative ruling to all
other MOU’s containing the same language. Nonetheless, without any legal
or factual support, this is only an assumption, and we find it is not sufficient
to support a privity determination.


                                       15
circumstances, we find the “ ‘ “ ‘reasonable expectation’ ” ’ ” due process
requirement has not been satisfied. (Rodgers, supra, 136 Cal.App.4th at pp.
92–93 [reversing summary judgment based on collateral estoppel where the
plaintiff likely had knowledge of prior litigation but no close relationship with
plaintiffs in prior litigation and no control over the litigation such that he
“cannot be charged with notice that he avoided the prior proceedings at his
peril”].)
       The City argues that plaintiffs had “a full opportunity to participate in
the grievance” and that they could have joined in the grievance or spoken
during public comment. This argument presumes a key fact on which there
is no evidence: that plaintiffs, all of whom are City retirees, had
contemporaneous knowledge of Local 3’s 2017 grievance.
       To summarize, we find that the current record provides no basis for
concluding that the plaintiffs should reasonably have expected to be bound by
the Local 3 grievance proceeding. This is not to say that issue preclusion may
never properly be applied in this case. However, we find this record does not
support the application of issue preclusion at the pleading stage.
II.    Exhaustion of Administrative Remedies
       The City contends the demurrer may be sustained on the alternative
ground that the plaintiffs failed to exhaust their administrative remedies as
required by the MOU’s. The trial court declined to sustain the demurrer on
this ground. The City’s appellate brief points to a range of documents
spanning over 150 pages in support of its statement that each MOU contains,
or incorporates by reference, a mandatory grievance procedure and then cites
to two pages of a section of a document entitled “Grievance Procedures and
Appeals.” (All capitalization and underscoring omitted.) Such block citations
do not comply with California Rules of Court, rule 8.204(a)(1)(C), and



                                        16
frustrate the court’s ability to evaluate a party’s position. (Graham v. Bank
of America, N.A. (2014) 226 Cal.App.4th 594, 611.) We may disregard the
City’s contention on this point for a failure to comply with the appellate rules.
However, even if we assume—without combing through the block citation to
over 150 pages of the record—that the grievance procedures to which the City
cites are, in fact, incorporated in each of the applicable MOU’s, we find that
the City has not demonstrated these procedures apply to the plaintiffs, who
are all retirees.
       The grievance procedure document to which the City cites makes
repeated references to “employee,” “employees,” and “employee organization.”
It does not reference retirees. Similarly, none of the cases the City cites in
support of its position that a party asserting a violation of a collective
bargaining agreement must first exhaust mandatory grievance procedures
contained in such agreements involve retirees. (See Campbell v. Regents of
University of California (2005) 35 Cal.4th 311, 317; Sierra Club v. San
Joaquin Local Agency Formation Com. (1999) 21 Cal.4th 489, 494–495;
Johnson v. Hydraulic Research and Manufacturing Co. (1977) 70 Cal.App.3d
675, 678–679.) In addition, the grievance procedure document states
employees “shall have the right to use the grievance procedure” but not that
the procedure is mandatory.
       We conclude the City has not demonstrated that the plaintiffs’ claims
are barred because they failed to allege exhaustion of administrative
grievance procedures. Accordingly, the trial court did not err when it
declined to sustain the City’s demurrer on this ground.
III.   Claims Presentation
       The City also contends the demurrer may be sustained on the
alternative ground that the plaintiffs did not comply with the claims



                                        17
presentation requirements of Government Code section 945.4, which is
applicable through Antioch Municipal Code, title 3, section 3-13.01(B).11 The
City argued in the trial court that plaintiffs’ claims are barred because
plaintiffs did not present their claims to the City within one year of
November 14, 2017, which is the date the city council upheld the Board’s
decision. Plaintiffs presented their claims on December 19, 2018, and on
January 29, 2019, the City denied them as untimely on the grounds that they
were not presented within six months “after the event or occurrence . . . .”
Neither plaintiffs’ claims nor the City’s denials make any reference to the
prior grievance proceeding. The claims assert that “each month the City of
Antioch requires [individual plaintiff] to pay for its PERS Minimum
Employer Contribution (‘MEC’) for retiree health benefit coverage” and
demands that the City reimburse the plaintiffs for the MEC payments for at
least the last three years. The SAC alleges that the plaintiffs have complied
with the claim presentation requirement, that the claims are ongoing and
occur on a monthly basis, and that the plaintiffs consider the City’s notices of




      11   Government Code section 945.4 provides, subject to certain
exceptions, that no suit for money or damages may be brought against a local
public entity on a cause of action for which a claim is required to be presented
until such claim has been presented and rejected by the public entity. One of
the exceptions provided in section 905, subdivision (f) is “[a]pplications or
claims for money or benefits under any public retirement or pension system.”
However, section 935 permits local public entities to enact ordinances
applying the claim presentation requirements to claims for money or
damages that are excepted by section 905. Antioch Municipal Code, title 3,
section 3-13.01(B) provides: “All claims for money or damages against the
city . . . not otherwise governed by the Government Claims Act, Cal. Gov’t.
Code §§ 900 et seq., or another state law . . . shall be presented within the
time, and in the manner, prescribed by Cal. Gov’t. Code Part 3 of Division 3.6
of Title 1 (commencing with § 900 thereof) for claims against a city . . . .”


                                       18
untimely claims to be the equivalent of a rejection of each claim. The trial
court declined to sustain the demurrer on this ground.
      The City relies on Tapia v. County of San Bernardino (1994) 29
Cal.App.4th 375 to support its position that a failure to present a timely
claim bars recovery of money damages. In Tapia, the plaintiff did not file any
claim with the county prior to filing her lawsuit, and the court held, “ ‘Where
compliance with the Tort Claims Act is required, the plaintiff must allege
compliance or circumstances excusing compliance, or the complaint is subject
to general demurrer.’ ” (Id. at pp. 380, 387.) The respondent’s brief does not
repeat its statement below that the plaintiffs were required to present their
claims within one year of November 14, 2017. Instead, it simply asserts
plaintiffs’ claims were untimely, without reference to any accrual date.
      As discussed ante, nothing in the record suggests the plaintiffs were
ever made aware of the prior grievance proceeding. The City does not explain
why November 14, 2017, should be considered the accrual date for plaintiffs’
claims. Plaintiffs are not appealing the grievance proceeding decision. As we
read the SAC, plaintiffs are asserting their own claims and alleging ongoing
violations by the City. Based upon the current record, we find the trial court
did not err in declining to sustain the demurrer based upon an alleged failure
to comply with the claim presentation requirements of section 910 et seq.
                               DISPOSITION
      Treating the order sustaining the demurrer without leave to amend as
a judgment of dismissal, we reverse and remand.




                                      19
                                          _________________________
                                          Jackson, P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Burns, J.




A161029/Bullock v. City of Antioch




                                     20
A161029/Bullock v. City of Antioch

Trial Court:       Superior Court of Contra Costa County

Trial Judge:       Jill Fannin

Counsel:           Law Office of David Wolf and David A. Wolf for Plaintiffs
                        and Appellants.

                   Jackson Lewis, Gina M. Roccanova, and Swaja Khanna
                        for Defendant and Respondent.




                                     21